DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 6, 7, 9 and 10 are objected to because of the following informalities:  
-in claim 4, line 2, it appears that ---a--- should be inserted before “hinge”; in line 3, “: The” should be changed to ---: the---; in line 9, “; The” should be ---: the---; 
-in claim 5, line 7, “; The” should be ---; the---; 
-in claim 6, lines 6-7, it appears that ---a--- should be inserted before “right”, “power”; “locknut” and “lock disc”; lines 8-9, it appears that ---said--- should be inserted before “left” and “right”; in line 12, it appears that ---said--- should be inserted before “supporting”; in line 18, “; The” should be changed to ---; the---; 
-in claim 7, line 4, “;The” should be ---; the---;
-in claim 9, line 6, a new sentence begins and is improper;
-in claim 10, a new sentence begins at line 26 and is improper; in line 14, “:The” should be ---: the---; in line 16, it appears that ---the--- should be inserted before the first occurrence of “hinging” and “two”; in line 20, “, The” should be ---, the---; in line 22, it appears that ---the--- should be inserted before the first occurrence of “hinging” and “two”; and in line 32, “The” should be ---the---.  Appropriate correction is required.  The above informalities are merely examples.  The claims should be thoroughly checked for issues similar to the ones noted above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the following lacks positive antecedent basis in the claim:
-“the lower part” in lines 2, 3;
-“the left end” in line 7;
-“the left side” in lines 7 and 15;
-“the central hole” in lines 8, 10; 
-“the line spool” in lines 8-10; 
-“the right end” in line 9;
-“the right side” in lines 9, 13;
-“the left end face” in lines 10-11;
-“the right side face” in line 11; and 
-“the right end face” in line 12.


	In claim 2, the following lacks positive antecedent basis in the claims:
-“the middle”, lines 1-3;
-“the right end”, line 5; and 
-“the left side”, line 7.

	In claim 3, the following lacks positive antecedent basis in the claims:
-“the left end face”;
-“the right side face”;
-“the right end face”;
-“the left side face”. 

	In claim 4, the following lacks positive antecedent basis in the claims:
-“the structure”, line 1;
-“The lower part”, lines 3, 9;
-“the right side”, lines 4, 13; and
-“the left side”, lines 7, 10.

	In claim 5, the following lacks positive antecedent basis in the claims:
-“the inner side”, lines 1 and 7;
-“the upper side”, lines 2, 8;
-“the lower side”, lines 2, 8;
-“the right side”, lines 3,4; and
-“the left side”, line 10.
	In claim 6, the following lacks positive antecedent basis in the claims:
-“the front end”, lines 3, 4, 7, 32;
-“the rear end”, line 3;
-“the middle”, line 8;
-“the hinged shaft”, lines 10, 11;
-“the rotating shaft”, lines 14;
-“the lower part”, lines 14-16, 18, 19;
-“said line spool”, lines 18, 25, 27;
-“the left end”, line 23;
-“the central hole”, lines 25, 26;
-“the right end”, line 25;
-“the right side”, lines 25, 29;
-“the left end face”, line 27;
-“the right side face”, line 27;
-“the right end face”, line 28; and
-“the left side face”, line 29.
 
Further in claim 6, “a locknut” is set forth in lines 6 and 14. It is unclear as to whether or not these two elements are the same.   Also, “a lock disc” is set forth in lines 7 and 15. It is unclear as to whether or not these two elements are the same. Setting forth the same element again amounts to a double inclusion. 

In claim 7, the recitation “The front end” lacks positive antecedent basis in the claims. 

In claim 8, the following recitations lack positive antecedent basis in the claims:
-“the rear part” in line 2;
-“the outer side”, lines 3-5;
-“the front end”, line 3;
-“the front part”, line 3;
-“the locking loop”, line 4; it is unclear as to whether this is the same or different from the recitation of “a locking hoop” in line 2; and 
-“the front”, line 6. 

In claim 9, the following recitations lack positive antecedent basis in the claims:
-“the front”, line 3;
-“the part”, line 5;
-“The rear end”, line 6;
-“the rear side”, line 7; and 
-“the front side”, line 8.

In claim 10, the following recitations lack positive antecedent basis in the claims:
-“the middle”, lines 1-3;
-“the right end”, line 5;
-“the left side”, line 7, 8, 18-19, 21-22, 34, 35;
-“the left end face”, lines 9-10;
-“the right side face”, lines 10, 11;
-“the left side face”, lines 12;
-“the structure”, lines 12;
-“The lower part”, lines 14, 20;
-“the right side”, lines 15-16, 24-25, 28, 29;
-“the left to the right”, lines 17, 20;
-“the right to the left”, lines 23, 26;
-“the inner side”, lines 26-27, 32; 
-“the upper side”, lines 27, 33; and 
-“the lower side”, lines 27, 33.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Wu et al (U.S. Patent no. 8,925,855 B1) and Waldbauer (U.S. Patent Application Publication no. US2012/0261507 A1) are considered to be the closest prior art. 
	
Claim 1 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a line spool clamping device, comprising a left coupling shaft which can rotate freely is provided in the left clamping slide sleeve, a right coupling shaft which can rotate freely is provided in the right clamping slide sleeve, the left end of the right coupling shaft on the left side of the right clamping slide sleeve is provided with a right conical clamping head which fits to the central hole of the line spool, the right end of the left coupling shaft on the right side of the left clamping slide sleeve is provided with a left conical clamping head which fits to the central hole of the line spool, the left end face of the left clamping slide sleeve contacts with the right side face of the right conical clamping head, and the right end face of the left clamping slide sleeve contacts with the left side face of the left conical clamping head; the right coupling shaft on the right side of the right clamping slide sleeve is provided with a slide sleeve spacing ring, and the left coupling shaft on the left side of the left clamping slide sleeve is provided with a slide sleeve spacing ring.
Claims 2-5 depend either directly or indirectly from claim 1.

Claim 6 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a left coupling shaft which can rotate freely is provided in the left clamping slide sleeve, a right coupling shaft which can rotate freely is provided in the right clamping slide sleeve, the left end of the right coupling shaft on the left side of the right clamping slide sleeve is provided with a right conical clamping head which fits to the central hole of the line spool, the right end of the left coupling shaft on the right side of the left clamping slide sleeve is provided with a left conical clamping head which fits to the central hole of the line spool, the left end face of the left clamping slide sleeve contacts with the right side face of the right conical clamping head, and the right end face of the left clamping slide sleeve contacts with the left side face of the left conical clamping head; the right coupling shaft on the right side of the right clamping slide sleeve is provided with a slide sleeve spacing ring, and the left coupling shaft on the left side of the left clamping slide sleeve is provided with a slide sleeve spacing ring; the front end of said arc-shaped supporting arm connects to the rotating shaft of said line spool clamping device.
Claims 7-10 depend either directly or indirectly from claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nevius disclose a fishing spool took having conical spool. Yu disclose a fishing line spooler having conical members that engage a spool. Wang and Tseng disclose a winding device. Wu et al disclose a line winding device with clamping arms, a locknut, lock disc, supporting arm and power arm. Waldbauer disclose a spool holder having arms having on their ends conical members to engage a spool. Stout disclose a fishing line spool dispenser having a conical members to engage a spool. Bok disclose a fishing line exchanging device. Morris et al, Batson, Morgan et al and Karr et al disclose a fishing line transfer device having conical members to engage a spool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/